             Case 1:20-cv-08668-VM-OTW Document 133 Filed 08/13/21 Page 1 of 3



                                  GERSTMAN ScttwARTZLLP
                                             ATTORNEYS                      AT     LAW



 August 13, 2021

 VIA EMAIL
 The Honorable Ona T. Wang
 United States Magistrate Judge
 United States District Court (Southern District of New York)
 500 Pearl Street
 New York, New York 10007

             Re: National Coalition on Black Civil Participation et al. v. Wohl et al. , United States
                District Court, Southern District of New York, Case No. 1:20-cv-08668 ·

Dear Judge Wang:

    Defendants write pursuant to Local Civil Rule 37.2 and Rule II.b of Your Honor's Individual
Practices in response to Plaintiffs' request for a pre-motion conference and/or an order compelling
Defendants to produce materials so ught by the Requests. As this Co urt may already know,
Defendants Wohl and Burkman ("Mr. Wohl" and "Mr. Burkman," respectively, or, collectively
"Defendants") are currently facing criminal proceedings in two different states; namely, State of
Michigan v. Burkman and Wohl, No. 20-004637 FH (Wohl) 20-004636 FH (Burkman), (Mich.
Cir. Ct., Wayne County 2021), and State of Ohio v. Burkrnan and Wohl, No. 654013-20-CR (Ohio
Criminal Division, Cuyahoga County , 202 1) (collectively, the "Criminal Proceedings"), which
arise from the same facts as the instant matter.
     I.      The Fifth Amendment Privil ege Against Self-Incri mination Uneq uivoca lly App li es

    Plaintiffs assiduously endeavor to violate Defendants' constitutional rights by arguing that
there is no Fifth Amendment privilege to alleged documents prepared by Defendants before this
laws uit was filed. This is patently false, and Plaintiffs' argument is all the disingenuous insofar as
they purport to rely on United States v. Friedman, despite the fact that the Second Circ uit in
Friedman articulated a clear distinction between the privilege as it relates to the "contents of these
such records ... [and the] privilege against the act of production." 974 F.3d 163, 174 (2d Cir. 2020)
(emphasis in original). Indeed, " because producing documents ' tacitly concedes the existence of
the papers demanded and their possess ion or control by the [defendant] ... [as well as] the
[defendant's] belief that the papers are those described in the subpoena' .. . [and that] that the act
of production could, in some cases, communicate incriminatory statements and thus may fall under
the Fifth Amendment's protection against self-incrimination." Friedman, 974 F.3d at 174, citing
Fisher v. United States, 425 U.S. 39 1, 410-1 l (1976).
    Here, where Plaintiffs seek, inter ct!ia, " [a]ll Documents Concerning Defendants' plan(s) or
attempt(s) to interfere with or otherwi se affec t the outcome of the 2020 election" 1, Plaintiffs are
very clearly asking Defendants to disce rn between documents that could effectively contribute to

11
     Plaintim ' Rx . A , Request 3.



                                          GERSTMANSCHWARTZ.COM

          1399 Frank l in Ave nu e, Su ite 200 , Garden City, N .Y. 11530   OFFICE :   5 16.880 .81 70   FAX :   5 16.880.8 17 1
          Case 1:20-cv-08668-VM-OTW Document 133 Filed 08/13/21 Page 2 of 3



     "a link in the chain of their own criminal prosecution", which vio lates their Fifth Amendment
privi lege. See Friedman, 974 F.3d at 174, citing, United States v. Hubb ell, 530 U.S. 27, 42-43
(2000) (emphasis supplied) ("when a defendant must 'make extensive use of the contents of
his own mind in identifying the hundreds of documents responsive to the requests in the
subpoena,' he or she contributes to a 'link in the chain' of their prosecution in violation of
the Fifth Amendment privilege."). The same is true for Req uest numbers 5, 6, 7, 10, 11 , 12, 13,
18, and , which seek documents and information that might undermine Defendants Wohl and
Burkman' s privilege against self-incrimination and, consequently, their ability to equitably- and
therefore adequate ly- defend the criminal charges. 2 See Kastigar v. United States, 406 U.S. 441 ,
44-45 (1972) (the power to compel testimony is not abso lute and the Fifth Amendment privilege
against comp ulsory self-incrimination " refl ects a complex of our fundamental values and
aspirations, and marks an important advance in the development of our liberty. It can be asserted
in any proceeding, civi l or criminal, administrative or judicial, investigatory or adjudicatory; and
it protects against any di sc losures which the witness reasonably believes cou ld be used in a
criminal prosecution or cou ld lead to other ev idence that might be so used."). Similarly, whil e
Plaintiffs argue that Defendants' position that no respo nsive documents exist for various requests
is incredible, Plaintiffs' argument is improperly predicated on requiring Defendants to di scern
between documents that cou ld potentially contribute to their criminal prosecution their Fifth
Amendment privilege. See Friedman, 974 F.3d at 174.
    II.   The Defendants' So-Called "Admissions" Violate Their Constitutional Rights
    Plaintiffs ' claim that Defendants "admitted before this Court that they orchestrated the
Robocall campaign" is an utter canard. At the initial hearing, Defendants expressly apprised the
Court that they were in the process of engaging counsel and were present for the so le purpose of
adjourning the matter. Defendants appeared by telephone merely to avoid being held in contempt
and to apprise Judge Marrero that they would presently have counse l: " Your Honor, this is Jack
Burkman. Unfortunate ly, we have not yet been able to secure counsel. We did yesterday, and
counse l wi ll be availab le tomorrow ... We have secured co un sel by the nam e of David
Schwartz ... he is a civil liti gator in New York City ... and we have retained him." [ECF No. 53 at
2:24-25; 3: 10-22]. 3 Here, neither Mr. Wohl nor Mr. Burkman provided an express waiver, which
requires a writing or statement, nor an impli ed waiver, which must unequivocally ex press a des ire
to waive one' s ri ghts. See , e.g., Rosenthal v. New York Life Ins. Co. , 99 F.2d 578 (8th Cir. 1938).
        Given the circumstances- wherein Defendants were on a conference call with a federal
judge, which they believed to be for scheduling purposes only and were not represented by an
attorney, despite the p ending Criminal Proceedings- Defendants fai led to comprehend the
ramifications of speaking on the reco rd , and clearly did not understand that they cou ld dec line to
answer the Court' s inquiri es in such a setting by asserting their Fifth Amendment privilege, nor
were they apprised of same. Instead, Judge Marrero effectively compell ed Defendants to provide
testimony as fo ll ows: "Let me then turn to the defend ants and allow you an opportunity to say
anything you wi sh to say on your behalf in responses to plaintiffs' all egation s." [ECF No. 53 at
10 :23-25]. Despite Mr. Burkman hav ing apprised the Co urt that "[w] e have secured counse l
2
  See, e.g., Req uest number 7, which seeks, among oth er things, " [a]ll Docum ents Concerning th e Roboca ll s,
in cluding, but not limi ted to: A ll Docum ents Concernin g the conce pti on and pl anning of th e Roboca ll s, including
Defendants ' intention for initialing the Robocal/s." Plaintiffs' Ex. A.
3
  At best, under th ese described circum stances, any statements made by Defendants ostensibl y again st th eir interests
shou Id be suppressed and we w il I seek to do so at th e appropriate juncture.

                                                            2
       Case 1:20-cv-08668-VM-OTW Document 133 Filed 08/13/21 Page 3 of 3



We rushed as fast as we cou ld to get a lawyer, and we have secured him as of yesterday, and he
will be avai lab le on the case literally within 24 hours or so", [id. at 3: I 0-16] , and despite the
Court' s knowledge of the pending and prospective Criminal Proceedings, the Court required
Defendants to proceed pro se. Respectfully, thi s wreaked havoc on Defendants' constitutional
rights and simply cannot be countenanced. The tenor of the foregoing exchange validates
Defendants' beli ef that they had no cho ice but to " present their case pro se", " make their case",
and " respon[d] to the plaintiffs' allegations", whi ch, of co urse, is false. [ECF No. 53 at 4:3-8;
10:22-25]. Moreover, Mr. Burkman proffered what he beli eved to be both valid legal defenses and
an express request fo r an adjournment. Thi s is not demonstrative of an indi vidual who knowingly
and intelli gently waived his Fift h Amendment privilege, but, rather, of someone who was
unco nstitutionally compell ed to testify. Garner v. United States, 424 U.S. 648, 656-657 (1976)
(An incriminating di sc losure is considered compe ll ed, despite a fa ilure to claim the privilege, if an
individual is deni ed of a "free choice to adm it, to deny, or to refuse to answer," that is, if the
asserti on of the privilege is penali zed so as to "foreclos[e] a free choice to remain silent, and
therefore ... compe[I] ... incriminating testimony.").
III.    A Stay Of This Matter ls Warranted
        In light of the forego ing, Defendants respectfu ll y renew their prev ious req uests for a stay
of the instant matter pending the outco me of the Criminal Proceedings and adopts by reference
each of the arg uments co ntained therein. [See ECF Doc. Nos. 67 and 70]. Each of Mr. Burkman
and Mr. Wohl ' s criminal attorneys have consistentl y ex pressed grave concerns abo ut the
constitutional ramifications of such di sclosure and have therefore supported our repeated efforts
to stay thi s matter until the Criminal Proceedings are reso lved. We obviously share in these
co ncern s, which are now furth er compounded by the New York State Attorney General's Office's
("Attorney General") recent intervention as a Plaintiff. See Brock v. Tolkow , 109 F.R. D. 11 6, 11 9
(E.D.N.Y. 1985) (emphas is suppli ed). ("A stay of civil proceedings is most likely to be granted
where the civ il and criminal actions in vo lve the same subj ect matter, and is even more
appropriate when both actions are brought by the government.")

          Co nso nant with Judge Marrero ' s Dec ision and Order dated October 29, 2020, the
circumstances detail ed herein demonstrate that Defendants' renewed motion for a stay is necessary
as the " threat of impos ition" is now imminent. [See ECF Docket No. 45 ]. Given the nature and
co ntext of Plainti ffs ' Requests, along with the Atto rney General's participation as a Plaintift~ a
fa ilure to defer the instant matter would not only undermine Defendant Wohl and Burkman 's Fifth
Amendment privilege against se lf-i ncriminat ion, but will improperly "ex pand ri ghts of crim inal
discovery beyond the limits of Federal Rul e of Criminal Procedure I 6(b ), expose the basis of the
defense to the prosec uti on in advance of criminal trial , or otherwi se prejudice the case." Brock v.
To lkow , I 09 F.R.D. 11 6, 11 9 (E.D.N. Y. 1985). Thus, because a delay in the instant proceedings
wi ll not seriously injure the publi c interest or prej udi ce the Plaintiffs, a stay is warranted. To lkow,
109 F.R.D. at 11 6.
Respectfully Submitted,
Isl
David M. Schwartz
Randy E. Klei nman
CC:     All co un se l of reco rd (via ECF)

                                                     3
